PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
WILLIAMS, LEE M., et al.
Application No.: 16/040,215
Filed:   July 19, 2018
Attorney Docket No.: 18019-000012-US-COA 
  
:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed April 04, 2022, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action mailed on April 05, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is July 06, 2021.  A Notice of Abandonment was mailed December 09, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment that prima facie places the application in condition for allowance, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

 Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 2117 for processing of the appropriate action by the Examiner in the normal course of business.



/Dale A. Hall/Paralegal Specialist, OPET